Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the newly submitted title.

Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claim 4 is directed to an image forming apparatus. Claim 4 identifies the uniquely distinct features of “wherein the controller is configured to: extract characters from the plurality of source document images sequentially read by the image reading device; identify a character size to be adopted when the source document images are scaled down and arranged in a consolidated form in the area corresponding to one recording sheet; scale down the source document images when the identified character size is equal to or larger than a first predetermined size; and 20cause the image reading device to record the source document images on one recording sheet”. The closest prior art Ohkubo (US 2007/0070442) teaches an image reading device, comprising: an image reading unit that reads input images and digitizes the input images; a parameter designating unit; an image reducing unit; a pre-combine thumbnail image generating unit an N-up image generating unit; an N-up thumbnail image generating unit; and a storage device that stores (1) the N-up image generated, (2) the N-up thumbnail image, (3) the N-number of pre-combine thumbnail images corresponding to the N-number of pre-combine reduced images included in the N-up image, and (4) layout information that indicates a layout of the pre-combine reduced images in the N-up image and is defined (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claim 5 is directed to an image forming apparatus. Claim 4 identifies the uniquely distinct features of “ extract a text region from each of the plurality of source document images sequentially read by the image reading device; arrange the source document images, from each of which the text region has been deleted, in a consolidated form in the area corresponding to one recording sheet, and arrange the text region in another area corresponding to one recording sheet; and cause the image forming device to record the source document images, from each of which the text region has been deleted, on one recording sheet, and record the text region on another recording sheet”. The closest prior art Ohkubo (US 2007/0070442) teaches an image reading device, comprising: an image reading unit that reads input images and digitizes the input images; a parameter designating unit; an image reducing unit; a pre-combine thumbnail image generating unit an N-up image generating unit; an N-up thumbnail image generating unit; and a storage device that stores (1) the N-up image generated, (2) the N-up thumbnail image, (3) the N-number of pre-combine thumbnail images corresponding to the N-number of pre-combine reduced images included in the N-up image, and (4) layout information that indicates a layout of the pre-combine reduced images in the N-up image and is defined (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
C. Claim 6 is directed to an image forming apparatus. Claim 4 identifies the uniquely distinct features of “extract a text region from each of the plurality of source document images sequentially read by the image reading device; arrange the source document images in a consolidated form in the area corresponding to one recording sheet, and arrange the text region in another area corresponding to one recording sheet; and cause the image forming device to record the source document images on one re- cording sheet, and record the text region on another recording sheet”. The closest prior art Ohkubo (US 2007/0070442) teaches an image reading device, comprising: an image reading unit that reads input images and digitizes the input images; a parameter designating unit; an image reducing unit; a pre-combine thumbnail image generating unit an N-up image generating unit; an N-up thumbnail image generating unit; and a storage device that stores (1) the N-up image generated, (2) the N-up thumbnail image, (3) the N-number of pre-combine thumbnail images corresponding to the N-number of pre-combine reduced images included in the N-up image, and (4) layout information that indicates a layout of the pre-combine reduced images in the N-up image and is defined (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675